Citation Nr: 1508804	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  06-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right kidney disability. 

2.  Entitlement to service connection for a heart disability, to include as secondary to a right kidney disability.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part denied the claims for entitlement to service connection for right kidney problems and a heart condition.  

Jurisdiction over the claims was ultimately transferred to the RO in Boise, Idaho.

Historically, in a January 2007 decision, the Board denied entitlement to service connection for a right kidney disability and a heart disability.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision in February 2009, the Court vacated the Board's decision and remanded the issues.  In compliance with the Memorandum Decision, the Board remanded these issues in July 2009.

When this case was most recently before the Board in May 2010 for the issues of entitlement to service connection for a right kidney disability and a heart disability, it was again remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

Subsequent to the remand issued in May 2010, the Veteran perfected an appeal on his claim for entitlement to service connection for Meniere's disease.  Therefore, this issue is also before the Board.

The Veteran has changed representatives on several occasions throughout the pendency of the appeal.  Beginning in March 2011, he appointed Disabled American Veterans (DAV) as his representative.  DAV is recognized as the current representative.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible medical evidence of record does not support a finding that the Veteran has had a right kidney disability at any time during the appeal.

2.  The competent and credible medical evidence of record does not support a finding that the Veteran has had a heart disability at any time during the appeal.


CONCLUSIONS OF LAW

1.  A right kidney disability was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  A heart disability was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In correspondence dated in February 2004, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2013).  The Board acknowledges that the letter was sent before Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was decided, so the letter did not address the "downstream" disability rating and effective date elements of these claims.  However, the Board finds that this is nonprejudicial, i.e., harmless error because service connection is being denied for a right kidney disability and a heart disability, hence, any question as to the appropriate disability rating or effective date is ultimately moot.

Relevant to the duty to assist, the Board notes that the Veteran's complete service treatment records are not associated with the electronic claims file, and there is indication from the National Personnel Records Center (NPRC) that they were destroyed in a fire in July 1973.  The Board finds that in light of evidence that the records were destroyed in a fire, there is no reasonable possibility that the missing records may be located or recovered; thus no useful purpose would be served in remanding this matter for more development.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent post-service treatment records have been obtained and considered.  Additionally, a review of the record shows that there has been substantial compliance with the May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, a July 2010 abdominal ultrasound was accomplished and interpreted that addressed whether the Veteran's kidney was atrophied or otherwise damaged.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as cardiovascular-renal disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular-renal disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran contends that he injured his head in service, requiring an extended stay in the hospital, and argues that he has a right kidney condition which is secondary to the in-service head injury.  The Veteran also contends that he has heart disease which is a result of his claimed kidney problems.

As has been explained earlier, the Veteran's service treatment records have been lost with the exception of an August 1952 separation physical examination report, an August 1952 Medical Board examination report, and a May 1951 record.  Service treatment records show that the Veteran reported a history of intermittent hematuria since the age of six, diagnosed at one time or another as acute Bright's disease.  The examiner stated that there seemed to be some relation between the episode of hematuria and edema and the right middle ear disease.  The Veteran was hospitalized in January 1952; diagnoses included hematuria, renal, cause unknown, improved, and glomerulonephritis.  No further recurrence of hematuria was noted.  It was reported that a thorough work-up was done, and it was not believed that the hematuria represented any surgical disease of the genitourinary tract.  Urinalysis performed as a result of the August 1952 separation examination did not show albumin or sugar in the urine.

Dr. J.A.F., D.O., submitted a statement in December 2003 in which he described an incident where the Veteran was hospitalized in service for a right ear injury and hematuria.  J.A.F. stated that "it is evident that probable [bacterium] from this incident damaged his right kidney and had a negative effect on his heart." 

Dr. F.R.S., M.D., submitted a statement on March 1, 2007, in which he stated that the Veteran related having a heart attack, having evidence of renal disease before leaving the service, and having renal disease with problems in the right kidney related to a chronic infection in the ear; this lead to accelerated cardiovascular disease.  The doctor further noted that from January to September 1952, the Veteran was in the hospital.  The Veteran had at that time no record of those materials, but swore that he was there, that he was found to have both the renal condition and the head injury, and was entitled to disability [compensation] due to hypertensive affects upon the heart secondary to renal disease.  Dr. F.R.S. stated that the Veteran had a "positive review of systems in almost every area"; and the hypertension, a possible consequence of his renal disease acquired in service, may be a consequence of his prior infections with his ear.  The doctor stated that the representations made by the Veteran being "the connection from one illness to the other seems reasonable".

Private treatment records from Dr. F.R.S. on March 22, 2007, noted a diagnosis of atherosclerotic cardiovascular disease and showed urinalysis entirely within normal limits; renal function was reasonably good.  The doctor noted that the Veteran was appealing his judgment as not having a problem of a significant claim because of disability.  Dr. F.R.S. stated that hypacusis in the single ear was the only problem that one could make out and again this was explained to the Veteran in gentle, reassuring terms.

Private treatment records from Dr. F.R.S. in April 2008 noted that the Veteran had an acute nephritis or so called Bright's disease in the military; the examiner stated that this often led to hypertension, and hypertensive cardiomyopathy probably ensued as a result of this underlying problem.  The doctor stated that the Veteran could well have suffered an acute streptococcal nephritis which led ultimately to his cardiovascular and hypertensive disease.

In private treatment records from Dr. F.R.S. in March 2009, he stated that the connection between the Veteran's mild hypertension, renal disease, and atherosclerotic cardiovascular disease was far from clear cut.  The doctor stated that the Veteran had, for a long period of time from the injury to the onset of his symptoms, many of these degenerative diseases, as listed, which could be construed as having been in the nature of aging processes and were seen in a substantial majority of men at the Veteran's age and nutritional status.  Dr. F.R.S. stated that the connection between a mastoid injury and subsequent development of cardiovascular or vascular disease generally was problematic.  

The Veteran submitted a statement from Dr. F.R.S. in May 2009 which noted "at present time [the Veteran] has atherosclerotic cardiovascular disease."

Private treatment records in August 2009 showed a notation of chronic renal disease and an electrocardiogram entirely within normal limits.

The Veteran was afforded a VA examination in December 2009 in which the examiner noted that the objective findings did not support any diagnosis of a kidney disorder; the Veteran's renal function and urine were normal.  The VA examiner stated that the [March 2007] letter from Dr. F.R.S. basically relied on the Veteran's own report of his medical problems in the service, mentioned cardiac disease and a "generally positive review of systems in almost every area", and that it was reasonable to link each item to another.  The VA examiner stated that there was no detailed discussion of any renal problem or any rationale given; there was mention of Veteran's hypertension, and postulation that it may be "due to his renal disease acquired in service", but there was no mention of renal disease in the service treatment records and no actual diagnosis of renal disease in the letter.  The VA examiner stated that the Veteran had no evidence of kidney disease whatsoever.

The December 2009 VA examination also provided a diagnosis of myocardial infarction, residuals; this was per the Veteran's history only, with no records to substantiate this.   Echocardiogram showed changes that were consistent with Veteran's age, and did not indicate that Veteran had any significant cardiac event.   The examiner stated that the Veteran did NOT have any significant heart disease given his age; his echocardiogram had only mild abnormalities, all of which would be expected to a degree in a 79-year-old.  The Veteran did not have hypertension. The examiner stated that there was absolutely no credible evidence that Veteran had any legitimate claims relating to any issues he raised; the examination department did an unusually thorough set of tests specifically to eliminate any ambiguity in this case.

In February 2010, the Veteran's representative noted that even if a kidney was atrophied, blood and urine work-ups could easily show normal results as the other kidney takes over the function of an absent kidney.  The Veteran's representative requested that a radiologist determine whether the Veteran's kidney continued to be atrophied.  Accordingly, the Board remanded the case for additional evidentiary development in May 2010.  
In response to the Board's remand, a July 2010 abdominal ultrasound was accomplished and interpreted.  The testing results showed normal left and right kidney, no atrophy of either kidney, no damage to either kidney.

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection.  Neither cardiovascular-renal disease, nor manifestations sufficient to identify such a disease entity, is shown during service.  Rather, there is a notation of glomerulonephritis and hematuria that resolved, and the subsequent separation examination did not indicate any cardiovascular-renal issues or findings.  It cannot, therefore, be said that there is a continuity of symptomatology of cardiovascular-renal disease, given the separation examination findings.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and cardiovascular-renal disease may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), the record reflects conflicting medical opinions as to whether the Veteran has a right kidney disability or a heart disability.  

Supportive of the Veteran's claims are Dr. J.A.F. and Dr. F.R.S.'s statements and the Veteran's contentions.   

Conversely, both VA examinations and medical opinions based upon review of the record, including those private treatment records prepared by Dr. J.A.F. and Dr. F.R.S., state unequivocally that the Veteran's does not have a right kidney disability or a heart disability.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

In this case, for reasons explained herein below, the Board finds that the opinions of VA medical examiner are the most probative evidence on the question of medical diagnoses.  

First, Dr. J.A.F.'s statement in December 2003 that "it is evident that probable [bacterium] from this incident damaged his right kidney and had a negative effect on his heart" was conclusory and did not provide definitive diagnoses.  

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Second, Dr. F.R.S.'s statements and opinions are conflicting, vague or inconclusive, and based on inaccurate history given by the Veteran at best.  That is, in March 2007 Dr. F.R.S. stated that the Veteran had a "positive review of systems in almost every area" and that the representations made by the Veteran being "the connection from one illness to the other seems reasonable".  The Board finds that these statements are vague in that they did not provide definite diagnoses and are inconclusive as based on the statement that the Veteran's theory of connecting his illnesses "seemed reasonable".  Moreover, in the same month, Dr. F.R.S. diagnosed atherosclerotic cardiovascular disease but then stated that hypacusis in the single ear was the only problem that one could make out and noted that this again was explained to the Veteran in gentle, reassuring terms.  Therefore, the Board finds Dr. F.R.S.'s assessment of the Veteran's current disabilities is conflicting and not credible.

Private treatment records from Dr. F.R.S. in April 2008 noted that the Veteran had an acute nephritis or so called Bright's disease in the military; the doctor stated that this often led to hypertension, and hypertensive cardiomyopathy probably ensued as a result of this underlying problem.  The doctor stated that the Veteran could well have suffered an acute streptococcal nephritis which led ultimately to his cardiovascular and hypertensive disease.  The Board finds that these statements are speculative and not probative as Dr. F.R.S. later appeared to relate the Veteran's degenerative diseases to the nature of aging processes in March 2009.  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board must accordingly find that the opinions of the VA medical examiner are more probative than the opinions of Drs. J.A.F. and F.R.S. because the examiner had the benefit of review of the Veteran's treatment records, to include those by Drs. J.A.F. and F.R.S., and his claims history.  Moreover, the VA examiner had the benefit of conducting and reviewing testing results for the Veteran which showed no right kidney or heart disabilities; namely, the echocardiogram showed changes that were consistent with Veteran's age, and did not indicate that he had any significant cardiac event.   Additionally, a July 2010 abdominal ultrasound showed normal left and right kidney, no atrophy of either kidney, no damage to either kidney.

To this point, the Board notes that although the private treatment records noted diagnoses of renal problems and atherosclerotic cardiovascular disease, objective testing to include urinalysis, renal function, and electrocardiogram testing results were repeatedly normal.

The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  However, the Veteran's statements that he has a right kidney disability and a heart disability are not competent.  These conditions are different from a broken arm or dislocated shoulder.  It requires specialized medical training to diagnose such disabilities.  It is therefore beyond the capability of a lay person to observe.  

The Board notes that as service connection is not warranted for a right kidney disability, adjudication of the claim of service connection for a heart disability secondary to a right kidney disability is not necessary.

In sum, the most persuasive and probative evidence of record on the question of whether the Veteran has a right kidney disability or a heart disability, weighs against the claims.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection must fail because the most probative medical evidence does not indicate current diagnoses of a right kidney disability or a heart disability.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Service connection is not warranted.


ORDER

Entitlement to service connection for a right kidney disability is denied. 

Entitlement to service connection for a heart disability, to include as secondary to a right kidney disability is denied.


REMAND

In his formal appeal to the Board (VA Form 9), received in March 2014, the Veteran requested a videoconference hearing.  This request was reiterated by the Veteran's representative in a June 2014 statement.  The Veteran has not yet been scheduled for the requested hearing.  As the Veteran has a right to such a hearing, a remand is warranted to schedule the requested videoconference hearing.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


